Citation Nr: 1214637	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-40 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to increases in the "staged" ratings (10 percent prior to January 14, 2011, and 40 percent from that date) assigned for the Veteran's service-connected low back disability..


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1989 to August 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for the Veteran's low back disability.  A June 2011 rating decision increased the rating to 40 percent, effective January 14, 2011.  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.  [The June 2011 rating decision also awarded service connection, and a separate 10 percent rating for right lower extremity radiculopathy.  The Veteran has not expressed disagreement with that determination, and the matter of the rating for right lower extremity radiculopathy is not before the Board.  

The matter of entitlement to further separate ratings for neurological manifestations of the Veteran's thoracolumbar disc disease is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  Prior to January 14, 2011, orthopedic manifestations of the Veteran's low back disability were not shown to include limitation of forward flexion to 60 degrees or less, limitation of combined range of thoracolumbar motion to 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or spine contour; incapacitating episodes of intervertebral disc syndrome (IVDS) were not shown, and the spine was not ankylosed.  

2.  From January 14, 2011, the Veteran's lumbar spine disability is not shown to have been manifested by incapacitating episodes of IVDS, and/or by ankylosis.


CONCLUSION OF LAW

Ratings for orthopedic manifestations of the Veteran's service connected low back disability in excess of 10 percent prior to January 14, 2011 and/or in excess of 40 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A December 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has received the type of notice mandated by Vazquez, has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in January 2009 and January 2011.  Those examinations will be discussed in greater detail below; though the Board finds them adequate to address that portion of the issue that is being addressed on the merits (the rating for orthopedic manifestations of the low back disability).  See Barr v. Nicholson, 21 Vet. App. 303 (2007)  With respect to the matter decided on the merits herein, VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.   38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected low back disability encompasses both arthritis (rated under Code 5242) and disc disease (rated under Code 5243).  While both of these diagnostic codes provide for rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), Code 5243, provides for alternatively rating based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Consequently, rating under Code 5243 is potentially more advantageous to the Veteran, and that is the appropriate Code assigned.  38 C.F.R. § 4.71a.

Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is to 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of  the spine in a particular individual should be considered normal  for that individual, even though it does not conform to the  normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

Under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.  

The instant claim for increase was received in November 2008.  

July 2008 treatment records note that the Veteran was seen for complaints of increasing complaints, including right sciatica.  A leg length discrepancy was noted. On evaluation for orthotics, it was noted that there was no neurological deficit in either foot, and that the Veteran had subjective complaints of right sciatic pain.  

In October 2008 the Veteran was seen for an electrodiagnostic consultation by a private physician, Dr. S.H. on referral by VA.  He complained of low back and right lower limb pain, along the posterior thigh and calf, and ending at the dorsum of the right foot.  He stated that those symptoms had been constant for approximately two years with the lower limb symptoms worse than the back symptoms.  The pain increased with standing.  He reported a global numbness of the right foot with sitting.  He denied lower limb weakness.  He denied difficulty with the left lower limb, and he denied bowel or bladder dysfunction.  On physical examination there was no visible muscle atrophy in the lower limbs; gait was normal.  The impression was normal electrodiagnostic studies.  There were no findings of a right lumbosacral radiculopathy or a sciatic neuropathy.  The physician commented that it was possible that the Veteran's leg length discrepancy was an incidental finding and may not be directly related to his low back and right lower limb pain complaints per se.  

On January 2009 VA spine examination, the Veteran reported a history of low back pain with flare-ups of sciatica since 1991.  The condition had developed gradually, and he could not recall any specific trauma or event.  He had not had any back surgery.  His right leg is 2.3 cm shorter than the left, and he wore an insole elevator.  He denied bowel or bladder dysfunction.  He visited a chiropractor for  adjustments every six months.  He worked as an estimator for a heating company.  His job required physical exertion including lifting, twisting, and bending.  He worked full time and stated that his back disability did not result in any time lost during the past year.  He denied symptoms of fatigue, decreased motion, weakness, or spasm.  He had stiffness and pain.  He described having moderate flares of mild lumbar pain with numbness and pain moving down the postero-lateral right thigh and leg when he engaged in physical activity.  The flares occurred every two to three weeks.  There were no incapacitating episodes of spine disease or limitations on walking.  

On physical examination, the Veteran's posture and gait were normal.  There were no abnormal spinal curvatures, such as kyphosis, lumbar lordosis, reverse lordosis, and scoliosis.  Thoracolumbar flexion was 0 to 80 degrees; extension was 0 to 10 degrees, and lateral flexion and rotation were each to 30 degrees, bilaterally.  The Veteran reported right leg (radicular) pain curing spine extension.  He stated that right radicular pain was the main factor limiting his ability to reach a full flexion and extension.  There was no pain after repetitive use.  On flexion and extension, there was no pain on active motion, passive motion, after repetitive use, and no additional loss of motion on repetitive use of the joint.  

Examination of spine muscles revealed no spasm, atrophy, guarding, pain with motion, tenderness or weakness.  Muscle strength of the hips, knees and ankles was 5/5.  Muscle tone was normal; there was no muscle atrophy.  Sensory motor examination of the lower extremities was 2/2.  The examiner noted that the Veteran remained in a fixed sitting position for an extended period of time during the history intake without reporting pain or discomfort.  He moved freely around the room.  He dressed and undressed without difficulty.  His posture was effective, ambulation, functional and effective, with good balance, coordination, rotation, heel stride, and weight transfer.  He ambulated without assistive devices.  He had excellent balance and biomechanics during ambulation.  Motor and neurosensory clinical assessment was within normal limits.  

X-rays (taken in July 2008) showed definite pars defect of L5 on the left and probable on the right with mild grade 1 spondylolisthesis L5 upon S1 with mild degenerative disc disease L5-S1.  Mild degenerative change articulation L5-S1.  EMG/NCV [electromyograph/nerve conduction velocity] study (October 2008) revealed a normal study, with no findings of right lumbosacral radiculopathy.  The diagnosis was mild grade 1 spondylolisthesis L5 upon S1 with very mild degenerative disc disease L5-S1.  No findings of right lumbosacral radiculopathy.  There were no significant effects on occupation.  There was mild effect on the ability to exercise and moderate effect on ability to participate in sports.  There were no effects on other activities of daily living.  

In September 2010 the Veteran was seen again by Dr. S. H. for an electrodiagnostic consultation.  He reported continued low back pain.  He described a frequent stabbing sensation in the right buttock, and constant pain in the right lower limb.  He described minimal symptoms in the lateral thigh, but experienced more significant pain along the lateral calf and dorsum of the foot.  He had occasional tingling in the foot and toes, and occasionally along the lateral calf.  He also described occasional left lower limb pain, which involved the lateral calf and dorsum of the foot.  He described symptoms on the left side overall as minimal.  He denied any specific strength loss other than an inability to fully flex the left great toe for about the last six years.  He reported three episodes of urinary incontinence last month (August 2010).  No bowel complaints were reported.  

On physical examination there was no visible muscle atrophy in the lower limbs.  Neurologic examination showed gait to be normal.  Strength testing demonstrated toe walking intact, with what appeared to be some mildly decreased effort on heel walking bilaterally.  Strength was otherwise normal to manual muscle testing in the lower limbs except for limited left great toe flexion.  Muscle stretch reflexes were +2 at the knees and ankles symmetrically.  Babinskis' were downgoing.  Sensory examination to pinprick was intact in both lower limbs.  A monopolar needle examination of both lower limbs was normal.  A study of the right mid-to-lower lumbar paraspinals showed nonspecific findings of increased insertional activity at the low lumbar level.  The impression was that the electrodiagnostic studies were essentially normal.  There were no findings of a right or left lumbosacral radiculopathy.  

September 2010 VA outpatient treatment notes reveal that the Veteran had a urology work-up, including CT [computed tomography] scan of the abdomen/pelvis which found nothing wrong with his kidneys or bladder to account for his urinary [incontinence] symptoms.  A primary care physician opined that he was led to believe that the Veteran's back may be the cause of his urinary symptoms.  

September 2010 magnetic resonance imaging (MRI) of the lumbar spine revealed bilateral spondylolysis at L5-S1 with grade 1 or less spondylolisthesis.  There is moderate to borderline severe neuroforaminal impingement bilaterally at L5-S1.  The diagnosis was degenerative disc disease and degenerative joint disease with bilateral radiculopathy L5-S1 (right side greater than left).  X-rays of the lumbar spine (taken in September 2010) revealed: Grade 1 spondylolisthesis, L5 upon S1, with a bilateral lysis of the pars interarticularis of L5; no change in the degree of spondylolisthesis between flexion and extension; and degenerative disc disease, L5-S1, as well as spondylosis about that disc space.
On January 14, 2011 VA spine examination the Veteran reported that his lumbar spine disability was becoming progressively worse.  He stated that it started with low back pain in service upon loading airplanes or pushing heavy palates, and had progressed to the present state of degenerative joint disease, degenerative disc disease and radiculopathy of both legs.  He reported severe flare-ups, weekly, precipitated with bending, stooping, lifting, or twisting.  He reported urinary incontinence that did not require wearing a pad.  He reported symptoms of fatigue, decreased motion, stiffness, weakness, and severe pain of the lumbosacral spine that radiated down the lateral aspect of both legs.  There were no incapacitating episodes of disc disease.  He stated that he was able to walk more than a quarter of a mile but less than a mile.  He stated that since March 2010 he had been unable to hold his usual job (as a salesman) because of back pain.  It was noted that he was employed as a minister

On examination  the Veteran had an antalgic gait.  He had lumbar flattening, but not kyphosis, lumbar lordosis, reverse lordosis or scoliosis.  There was no ankylosis of the thoracolumbar spine.  Examination of thoracolumbar spine muscles revealed no spasm, atrophy, guarding, or weakness.  There was pain with motion and tenderness.  The muscle spasm, localized tenderness or guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion and extension 0 to 5 degrees; left lateral flexion 0 to 5 degrees; right lateral flexion 0 to 5 degrees; left and right lateral rotation 0 to 10 degrees.  There was objective evidence of pain following repetitive motion.  There was no addition limitation after three repetitions of range of motion.  Reflex examination findings were normal.  Sensory examination revealed right side lower extremity L5 dermatome nerve affected, and an abnormality was noted in the dorsum of the right foot.  It was noted that the Veteran does only sedentary work, and has work restrictions for bending, stooping, twisting, or lifting.  He reported he had missed 3 weeks of work in the past year due to back complaints.  

Prior to January 14, 2011

A review of the record prior to January 14, 2011 found (and it is not alleged otherwise) that no time during this evaluation period was forward flexion of the thoracolumbar spine limited to 60 degrees or less, that combined range of motion of the thoracolumbar spine was 120 degrees or less; or that there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  On January 2009 VA examination thoracolumbar forward flexion was to 80 degrees, there was no increase in impairment of function with repetitive testing (i.e., on use); combined range of motion was 210 degrees, and there was no muscle spasm.  The spine was not ankylosed.  Furthermore, evidence of record does not show further functional limitations due to weakness, fatigability, or lack of endurance following repetitive use or during episodes of flare-ups.  38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consequently, a rating in excess of 10 percent for orthopedic manifestations of the Veteran's low back disability under the General Formula was not warranted.  As there were no reports of incapacitating episodes of IVDS, rating under the alternate criteria for incapacitating episodes is not for consideration.

The matter of entitlement to separate ratings for neurological manifestations (other than of the right lower extremity, the rating for which was adjudicated in an unappealed June 2011 rating decision) is addressed in the remand below.  

From January 14, 2011

The RO has assigned a 40 percent rating from January 14, 2011, and the focus is on those criteria that would afford a rating in excess of 40 percent.  The factual evidence does not show that at any time since January 14, 2011 the Veteran's spine has been ankylosed, much less ankylosed at an unfavorable angle, so as to warrant the assignment of a 50 percent rating under the General Formula.  [The the matter of entitlement a separate rating for neurological manifestations is addressed in the remand below.]

Furthermore, the evidence of record does show further functional limitations due to weakness, fatigability, or lack of endurance following repetitive use or during episodes of flare-ups.  38 C.F.R. §§ 4.40, 4.45, DeLuca, 8 Vet. App. 202.  While degenerative disc disease has been diagnosed no incapacitating episodes of IVDS have been noted.  In fact, it was noted on examination it was noted that there were no incapacitating episodes of disc disease.  Accordingly, from January 14, 2011, a rating in excess of 40 percent is not warranted. 

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence or allegation in the record of symptoms and/or impairment due to the lumbar spine disability that are not encompassed by the "staged" ratings assigned.  The functional impairment shown (e.g., that he has difficulties bending, stooping, lifting, and twisting due to his back disability, and is limited to sedentary work.  See January 2011 VA examination report) is encompassed by the criteria for the 40 percent schedular rating assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, while the Veteran has advised that he had to leave his employment as a salesman due to his back pain, and is limited to sedentary employment, the fact remains that he is employed (as a minister).  Consequently, the matter of a total disability rating based on individual unemployability due to service-connected disabilities is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Ratings for orthopedic manifestations of the Veteran's low back disability in excess of 10 percent prior to January 14, 2011 and in excess of 40 percent from that date are denied.


REMAND

The General Rating Formula criteria provides for a separate rating for compensable neurological manifestations of spine disabilities.  In September 2010 it was noted that the Veteran had urinary complaints for which he underwent urological evaluation. As diagnostic studies found no underlying bladder/kidney pathology to account for the incontinence complaints a VA practitioner opined that the Veteran's low back disability may be responsible for his incontinence.  The complaints then resolved.  However, on January 2011 VA examination it was noted (without follow-up) that the Veteran reported a problem with urinary incontinence.  Consequently, whether he has such manifestations of his low back disability remains unsettled.  In addition, while an unappealed rating decision has awarded the Veteran service connection (and a 10 percent rating) for right leg radiculopathy.  On January 2011 VA examination it was noted that the Veteran also had complaints of left lower extremity radiculopathy.  The findings on that examination are insufficient to determine whether or not the Veteran has compensable neurological manifestations of his low back disability in the left lower extremity, and an examination to secure such information is needed.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record updated (from March 2011) records of all treatment the Veteran has received for his low back disability (and any neurological complications).  He must assist in this matter by identifying all treatment and evaluations he received and submitting releases for records from any private providers.  

2. The RO should then arrange for a neurological evaluation of the Veteran to determine whether or not he has neurological manifestations (including bladder function and of the left lower extremity) of his service connected low back disability, and if so their nature and severity.  The examiner must review the Veteran's claims file in conjunction with the examination.  All indicated diagnostic studies should be completed.  The examiner must provide an  opinion that:

(a) Expressly indicates whether or not the Veteran has neurological manifestations of his low back disability other than right lower extremity neuropathy.
(b) Identifies any/each such manifestation.
(c) Describes in detail the nature and severity of symptoms (and associated functional impairment) associated with each such manifestations.

3. The RO should then readjudicate the matter of whether or not separate compensable ratings for neurological manifestations of the Veteran's low back disability (other than of the right lower extremity) are warranted.   If such benefit is not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


